DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group II in the reply filed on 5/4/2020 is acknowledged.  The traversal is on the ground(s) that non-elected groups I and III include the limitation “controller assembly” which is the product of claim 8 of group II and should therefore be examined.  This is not found persuasive because a controller assembly in claims 1 (group I) and claim 11 (group III) does not necessarily need to be the structure of claim 8 as it contains none of the claimed structure in claim 8 and is interpreted reasonably and broadly.  Furthermore, the product which is claim 8 can be used with a materially different process claimed in claims 1 and 11.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 13 recites the limitation “wherein the valve is a quick release valve” is considered new matter in view of Applicant’s disclosure since the valve 192 is not disclosed as being a quick release valve or what being a quick release valve is, structurally.  Valve 192 is disclosed as a quick stop valve, however it is unclear what structure makes the valve “quick”.  In view of Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as any valve which can be fully open in a manner to quick release fluid flow there through.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation “wherein the valve is a quick release valve” which is indefinite for being unclear what structure makes or does not make a valve “quick release” in view of Applicant’s disclosure.  Valve 192 is disclosed as a quick stop valve, however it is unclear what structure makes the valve “quick”.  In view of Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as any valve which can be fully open in a manner to quick release fluid flow there through.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howeth et al. (US 5,322,092), hereinafter referred to as Howeth.

Regarding claim 8, Howeth teaches a controller assembly (Fig. 4) comprising: 
A threaded coupling (78 is a coupling which threads on to threaded elbow 122 or 124, see column 7, lines 37-45, “A U tube interconnect 120 is also provided for each of the stations and includes a pair of threaded elbows 122 and 124 which can be connected to the couplings 78 and 110 respectively in order to conveniently store the flexible hoses in a safe position as well as provide a means for interconnecting the flexible hoses of the vapor and liquid manifolds in a continuous fluid flow path.”) at a first end (annotated by Examiner in Figure 1), and an opposing end (annotated by Examiner in Figure 1); 
a pressure gauge (Fig. 1, 112) coupled (fluidly) to the first end; and
a valve (10) coupled (fluidly) to the pressure gauge and the opposing end,
the valve having an open state (See Fig. 8a, where 10 is “ON” in Fig. 8b and flows through valve 10) where fluid (gaseous refrigerant in headspace of 34) flow between the first end and the opposing end is provided, and a second state (See Fig. 9g and 9h, where valve 10 is “OFF”) where fluid flow between the first end and the opposing end is prevented (as shown in Fig. 9g);
wherein the controller assembly is configured to (capable of) couple at the first end with a storage vessel (Fig. 1, 20) unintentionally releasing compressed gas and liquid.


    PNG
    media_image1.png
    1099
    1066
    media_image1.png
    Greyscale

Figure 1: Fig. 4 of Howeth.

The recitation(s) “the controller assembly is configured to couple at the first end with a storage vessel unintentially releasing compressed gas and liquid” is(are) considered to be a statement(s) of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does 

Regarding claim 13, Howeth teaches the controller assembly of claim 8, however does not teach wherein the valve is a quick release valve (2 is a valve with a handle that a user can quickly turn for fluid to quickly flow, making it a quick release valve.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howeth et al. (US 5,322,092) as applied to claim 8, in view of Zuck (US 7,874,314), hereinafter referred to as Zuck.

Regarding claim 9, Howeth teaches the controller assembly of claim 8, however does not teach wherein the first end is a 1 5/16” ACME female QCC threaded coupling.

The fuel line connector mates with the male acme connector of the outlet valve” and column 2, lines 19-20, “The outlet is a conventional acme fitting, which typically is a one and one quarter inch fitting.”) connected to gas line (62) having a first end (end at 60) including threaded coupling (60) that is an ACME female QCC threaded coupling (QCC interpreted as nut-and-nipple assembly; comprising 60 and 66) that is 1 ¼” column 2, lines 19-20, “The outlet is a conventional acme fitting, which typically is a one and one quarter inch fitting.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the first end of Howeth to include an ACME female QCC threaded coupling as taught by Zuck in order to provide the predictable result of connecting the controller assembly to a tank to transfer fluid which has a male ACME threaded outlet to transfer fluid therebetween.

While the reference does not explicitly disclose the threaded coupling being 1 5/16”, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the thread size of the coupling, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that different sized threaded couplings will fit different threaded tanks thereby reasoning one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the coupling.

Regarding claim 10, Howeth teaches the controller assembly of claim 8, however does not teach wherein the first end is a 1 ¾” ACME threaded coupling.

Zuck teaches a cylinder (10) having a male ACME threaded fitting (Fig. 2, comprising 20 and 26; column 1, lines 15-16, “The fuel line connector mates with the male acme connector of the outlet valve” and column 2, lines 19-20, “The outlet is a conventional acme fitting, which typically is a one and one quarter inch fitting.”) connected to gas line (62) having a first end (end at 60) including threaded coupling (60) that is an ACME female QCC threaded coupling (comprising 60 and 66) that is 1 ¼” column 2, lines 19-20, “The outlet is a conventional acme fitting, which typically is a one and one quarter inch fitting.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the first end of Howeth to include an ACME female threaded coupling as taught by Zuck in order to provide the 

While the reference does not explicitly disclose the threaded coupling being 1 ¾”, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the thread size of the coupling, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that different sized threaded couplings will fit different threaded tanks thereby reasoning one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the coupling.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.